Exhibit 12.1 BURLINGTON NORTHERN SANTA FE, LLC and SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratio amounts) (Unaudited) Successor Predecessor Three Months Ended March 31, 2011 February 13 – March 31, January 1 – February 12, Earnings: Income before income taxes $ 965 $ 476 $ 377 Add: Interest and other fixed charges, excluding capitalized interest 136 63 72 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 62 35 35 Distributed income of investees accounted for under the equity method 1 1 − Amortization of capitalized interest − − 1 Less: Equity in earnings of investments accounted for under the equity method 4 2 1 Total earnings available for fixed charges $ 1,160 $ 573 $ 484 Fixed charges: Interest and fixed charges $ 138 $ 65 $ 73 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 62 35 35 Total fixed charges $ 200 $ 100 $ 108 Ratio of earnings to fixed charges 5.80x 5.73x 4.48x E-2
